Citation Nr: 1721921	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-40 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied, in pertinent part, entitlement to service connection for asbestosis. 

In December 2012, the Veteran appeared with his representative for a videoconference hearing before the undersigned.

This matter was remanded by the Board in June 2014 for additional development.  Such development was completed and the matter returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran does not have an asbestosis disability.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2009 and March 2015.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The July 2012 VA examination report, in conjunction with the March 2015 addendum, reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a June 2014 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) obtained the outstanding medical records, obtained an addendum opinion from the July 2012 VA examiner, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 

      Factual Background

The Veteran contends that he currently has asbestosis that is related to his years of active service.  Specifically, the Veteran contends that he was exposed to asbestos while serving as an Engineman aboard the U.S.S. Observation Island and U.S.S. John R. Perry (hereinafter U.S.S. Observation and Perry, respectively).  

The Veteran testified at a videoconference hearing in December 2012.  At that time, he reported, in pertinent part, that he was exposed to asbestos in service.  Specifically, the Veteran indicated that he discovered (by word-of-mouth) that the pipes that he was repairing on the U.S.S. Observation and Perry, respectively, were coated with asbestos material.  He testified that the repairs often consisted of tearing down the lining tubes to identify the area needing repair.  He further reported that he could see the fibers in the air during the repairs; however, he wasn't wearing any kind of protective mask.  The Veteran reported that, prior to service, he worked as a fiberglass fabricator where he made insulation pipes for buildings.  Following service, the Veteran indicated that for more than three decades he worked as a brakeman and locomotive engineer, and that although these positions also involved asbestos exposure, the Veteran explained that his most constant contact was during service.  Upon questioning, the Veteran also reported that he began noticing breathing problems "within probably the past year, year and a half."  

The relevant medical evidence of record consists of the Veteran's service treatment records (STRs), VA and private treatment records, and reports of VA examinations conducted in October 2009 and July 2012.  A March 2015 addendum to the July 2012 examination is also of record.  

STRs are negative for any complaints and/or treatment of any respiratory disorders in service.  

Private treatment records reflect that in December 1999 the Veteran underwent an occupational lung disease study in connection with a Workers' Compensation claim.  At that time, the Veteran reported complaints of shortness of breath after minimal exertion, i.e., when walking along inclines, and cough (without production or any wheezing).  The Veteran admitted to smoking 1/3 pack of cigarettes per day from 1968 to 1978.  The Veteran reported that from 1973 to 1985 he worked for the railroad as a brakeman, and indicated exposure to asbestos containing brake shoe dust.  The Veteran further reported that from 1985 to 1999 he worked as a locomotive engineer changing composition brake shoes on the locomotives.  

Physical examination revealed clear lungs, bilaterally.  Complete pulmonary function tests (PFTs) were performed and were normal.  An imaging study, i.e., X-ray, dated in May 1998 was reviewed by a separate physician "according to the ILO 1980 classification as a Quality 3 film because of overexposure."  The X-ray revealed "irregular interstitial infiltrates . . . in both mid and lower lung zones having a shape and size of t/s and a profusion of 1/0."  Bilateral pleural thickening was also noted.  Based on the Veteran's reported "history of significant exposure to aerosolized asbestos associated with an appropriate latency and [] the [x-ray] findings . . . [Dr. A.S.] diagnosed [the Veteran] as having interstitial fibrosis caused by pulmonary asbestosis as well as asbestos related pleural disease."  No further opinion was provided.  

A private treatment record dated in June 2000 reflects an additional x-ray.  At that time, the x-ray revealed "s/t opacities of 1/0 profusion affect the mid and lower lung zones, classifiable as pneumoconiosis . . . [but] no consolidation or lung mass, pleural effusion, or hilar adenopathy."  The Veteran was diagnosed with "exertional dyspnea."  

Additionally, private treatment records dated in October 2000 reflect chest x-rays were performed and revealed "insufficient pleural or parenchymal changes to establish a diagnosis of occupational pneumoconiosis."  

The report of the October 2009 VA examination reflects the Veteran denied any subjective complaints, including cough and sputum.  Physical examination revealed good chest expansion, bilaterally.  Lungs were clear to auscultation and percussion, without rales, rhonchi, or wheezing.  Imaging studies of the chest were performed.  X-rays revealed "mild air trapping without evidence of cardiomegaly, [] CHF, [i.e., congestive heart failure], infiltrate or effusion."  X-rays also negative for "[any] evidence of calcified pleural plaque . . . [or] significant parenchymal fibrosis."  

The examiner diagnosed the Veteran with asbestosis.  In doing so, the examiner opined that "it is at least as likely as not that the Veteran's respiratory condition should be diagnosed as asbestosis or pneumoconiosis."

In February 2012, the Veteran submitted an independent medical examination (IME), which reflects a diagnosis of asbestosis.  At that time, the Veteran reported complaints of shortness of breath after minimal exertion, i.e., climbing the stairs, and cough (without production or any wheezing).  The Veteran admitted to smoking 1/3 pack of cigarettes per day from 1968 to 1978.  No imaging studies or PFTs were performed.  Report of that IME further indicates that the evaluation was conducted on the basis of the review of the records provided by the Veteran with the assumption that the material is true and correct.  As such, the examiner relied heavily on the diagnosis of asbestosis previously rendered by Dr. A.S. in December 1999, and opined that "it was as likely as not [that the Veteran's] current pulmonary problems are a result of his military service."  

The report of the July 2012 VA examination documents the Veteran's reported history of asbestos exposure while in service and during his civilian occupations.  Complete PFTs were performed and were normal.  Imaging studies of the chest, including both x-rays and computerized tomography (CT) scans, were also performed.  The x-ray was normal.  Additionally, the CT scan was negative for any pulmonary mass.  "No pleural thickening or pleural calcification [was] noted."  The examiner concluded that the "Veteran has no diagnosis of asbestosis or interstitial lung disease on today's examination.  His CT chest was negative for asbestosis."  The examiner further concluded that the Veteran does not have any other respiratory conditions.  

The examiner opined that the claimed asbestosis was "less likely than not incurred in or caused by [service]."  In making this finding, the examiner reasoned that although the Veteran's private medical records indicate a diagnosis of asbestosis or pneumoconiosis, multiple x-rays conducted in October 2009 and July 2012 revealed no evidence of such.  Moreover, the CT scan "which is a gold/confirm test of asbestosis . . . [also] revealed no evidence of pleural plaque or calcification which is a hallmark for asbestosis."  

Pursuant to a June 2014 Board remand, in March 2015 the July 2012 VA examiner submitted an addendum opinion to reconcile the apparent discrepancy between the October 2009 and July 2012 VA examinations.  At that time, the examiner explained that "[i]t was [his] mistake to put the diagnosis of asbestosis [on the October 2009 examination] although [the Veteran's] chest x-ray did not have any evidence [attributable to] asbestos exposure at that time."  Further, the examiner indicated that it was clearly "human error."  The examiner also explained that the CT scan conducted in July 2012, which in his medical opinion is the most appropriate test to diagnosis asbestosis, was negative for asbestosis.  Lastly, the examiner explained that "asbestosis is a chronic lung condition . . . [which] will never be resolved."  

	Analysis

As a preliminary matter, the Board notes that there currently exists no law or regulations providing for a presumption of service connection based on exposure to asbestos in service.

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed asbestosis due to exposure to asbestos.  Specifically, the medical evidence does not support a diagnosis of asbestosis at the time of the claim or during the pendency of this appeal.  

In making this finding, the Board accords significant probative weight to the VA examination provided in July 2012, in conjunction with the March 2015 addendum.  The Board finds that the findings of the July 2012 VA examiner to be the most probative evidence of record as to whether the Veteran presently has any respiratory condition, including asbestosis.  The opinion was provided based upon comprehensive review of the claims file, contemporaneous imaging studies, and contained an adequate rationale for the conclusions reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, x-ray imaging conducted at the July 2012 examination was normal.  In an effort to be thorough, the examiner also ordered a CT scan, which is more precise (and more probative) than an x-ray.  The CT scan was negative for any pulmonary mass.  "No pleural thickening or pleural calcification [was] noted."  The CT scan was also "revealed no evidence of pleural plaque or calcification which is a hallmark for asbestosis."  The examiner indicated that the July 2012 findings were consistent with the x-ray findings documented at the October 2009 VA examination.  Moreover, PFTs were normal.  

The Board acknowledges the apparent diagnosis of asbestosis on the October 2009 VA examination.  As mentioned, the Board remanded this issue in June 2014 seeking clarification regarding the apparent discrepancy between the October 2009 and July 2012 VA examinations.  In March 2015, the July 2012 VA examiner submitted an addendum opinion, which explained "[i]t was [his] mistake to put the diagnosis of asbestosis [on the October 2009 examination] although [the Veteran's] chest x-ray did not have any evidence [attributable to] asbestos exposure at that time."  The examiner further indicated that his false diagnosis was clearly "human error."  Considering the document as a whole, the Board finds this explanation to be reasonable.  Specifically, x-rays conducted at the October 2009 VA examination revealed "mild air trapping without evidence of cardiomegaly, [] CHF, [i.e., congestive heart failure], infiltrate or effusion."  X-rays were also negative for "[any] evidence of calcified pleural plaque . . . [or] significant parenchymal fibrosis," which are "hallmarks for asbestosis."  Moreover, the examiners opinion stated that "it is at least as likely as not that the Veteran's respiratory condition should be diagnosed as asbestosis or pneumoconiosis."  

Additionally, the Board acknowledges the private IME submitted in February 2012 indicating a diagnosis of asbestosis.  In this regard, the Board notes that no imaging studies or PFTs were performed.  Rather, the examiner relied, primarily, on the records provided by the Veteran and the diagnosis of asbestosis previously rendered by Dr. A.S. in December 1999.  While the Board recognizes the December 1999 diagnosis of asbestosis, the Board also notes that Dr. A.S.'s diagnosis relied on a May 1998 x-ray that "according to the ILO 1980 classification [was] a Quality 3 film because of overexposure."  The Board notes that grade 3 quality reflects a radiographic image with some technical defects but still adequate.  Notwithstanding, the subsequent imaging studies did not show the irregular interstitial infiltrates seen on the May 1998 x-ray; thus, it is reasonable to conclude that it was not the result of any chronic pathology.  Significantly, the March 2015 addendum opinion emphasized that "asbestosis is a chronic lung condition . . . [which] will never be resolved."  As such, the negative findings on the subsequent imaging studies undermine the validity of the December 1999 diagnosis.  Additionally, any abnormalities shown on the October 2009, i.e., mild air trapping, were mild and found to be clinically insignificant.  Specifically, the October 2009 and July 2012 VA examinations indicate the Veteran does not have any other respiratory conditions.  

The Board has also considered the Veteran's own statements made in support of his claim, specifically, that he has asbestosis due do asbestos exposure in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing an insidious disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this case, the disability at issue involves an insidious process not readily observable.  As such, to the extent the Veteran is self-diagnosing an asbestosis disability, the Board finds his statements are not competent lay evidence.  Regardless, the probative medical evidence outweighs the Veteran's statements.  

Next, the Board does not dispute the Veteran's previous contentions that he experiences shortness of breath after minimal exertion.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  However, a symptom or a finding, such shortness of breath, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for asbestosis.  As mentioned, Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for asbestosis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


